Citation Nr: 1003316	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-23 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION


The Veteran served on active duty from July 2002 to August 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

The Veteran does not have PTSD that is attributable to 
military service.  


CONCLUSION OF LAW

The Veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.125(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in November 2006 and January 2007; 
a rating decision in August 2007; and a statement of the case 
in April 2008.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claim, 
evidence considered, pertinent laws and regulations, and 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the August 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA scheduled the Veteran for a VA examination.  
However, he failed to report for that examination.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  Furthermore, the Board finds 
that if there is any deficiency in the notice to the Veteran 
or the timing of the notice it is harmless error because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate 
notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore the error was 
harmless).  

The Veteran's service medical records reveal treatment for a 
diagnosis of major depression, adjustment disorder, 
depressive disorder, rule/out schizophreniform disorder, and 
rule/out malingering.  In an undated entry the Veteran was 
noted to have been assaulted at work.  He was thrown on a 
desk and kicked in the knee.  In March 2004 the Veteran was 
admitted after ingesting forty ephedrine tablets and making 
several cuts on his wrists.  It was indicated that the 
Veteran was feeling depressed secondary to being arrested for 
alleged statutory rape and held in the brig overnight.  The 
Veteran reported some degree of depression prior to being 
stationed in Yuma, Arizona, when he was in Marine Combat 
Training and in boot camp.  He indicated that eight months 
prior to the evaluation he underwent a drastic change at 
which time he developed more social withdrawal, anhedonia, 
and loss of affect.  He was noted to be suffering major 
depressive disorder with severe psychomotor slowing versus a 
prodromal schizophrenic state as the Veteran was experiencing 
the negative symptoms of schizophrenia.  The Veteran was 
treated with Effexor and Abilify and was noted to improve 
after two days.  The Veteran was medically discharged for a 
knee injury sustained in boot camp following a physical 
evaluation board.  A physical evaluation board addendum dated 
in May 2004 included a review of the Veteran's symptoms when 
he was admitted for his overdose in March 2004.  The physical 
evaluation board noted that his medication was switched to 
Prozac.  He was initially diagnosed with depressive disorder 
and subsequently diagnosed with major depressive disorder 
which was confirmed after the physical evaluation board.  

At a VA psychiatric examination in June 2004 the Veteran was 
diagnosed with malingering.  The examiner noted that the 
Veteran abused Ephedrine, a stimulant and may have become 
psychotic while using the stimulant but blamed it on an 
"overdose" caused by antidepressants given to him in the 
military.  The examiner noted that the Veteran's psychiatric 
problem requiring an antidepressant and his psychiatric 
hospitalization were preceded by being arrested for drugs and 
allegations of statutory rape.  The examiner indicated that 
the Veteran's mental illness allegations showed up to explain 
arrests and he also blamed everything on the military.  The 
examiner reported that the Veteran abused drugs and then 
malingered to cover for the drug abuse.  

The Veteran was afforded a VA examination in May 2005.  He 
was diagnosed with depression not otherwise specified.  The 
examiner indicated that it was possible that the Veteran was 
malingering as there was potential secondary gain in 
reporting problems.  The Veteran denied personality testing 
at the time of the examination. 

The Veteran was scheduled for a VA psychiatric examination in 
April 2007 for which he did not report.  The duty to assist 
is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).

VA outpatient treatment reports reveal diagnoses of rule/out 
PTSD, rule/out alcohol abuse, depressive disorder, anxiety, 
major depressive disorder, cognitive disorder, panic 
disorder, and PTSD symptoms.  PTSD was included as one of the 
diagnoses in his medical history.  However, the diagnosis was 
not linked to any specific stressor in service.  In June 
2005, the Veteran reported no history of physical, sexual or 
emotional abuse in childhood or as an adult.  In December 
2006, the Veteran reported that he started feeling depressed 
when he was in the Marines because he did not like the 
experience.  In March 2009, the Veteran again reported no 
history of physical, sexual, or emotional abuse in childhood 
or as an adult.  Later in March 2009, the Veteran indicated 
that he had been assaulted physically in the military on a 
few occasions and was beaten up regularly.  Diagnoses of 
major depressive disorder, panic disorder, rule/out alcohol 
abuse, and rule/out PTSD were rendered at that time.  The 
Veteran underwent psychiatric testing later in March 2009.  
Following the psychiatric testing the examiner rendered 
diagnoses of cognitive disorder and major depressive 
disorder.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  

If chronicity is not shown, service connection may still be 
established if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to pertinent 
symptomatology experienced since service.  38 C.F.R. 
§3.303(b) (2009); Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2009).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the appellant's service 
records may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually-transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor, and allowing him the opportunity to furnish 
this type of evidence or advise the VA of potential sources 
of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2009).

The Veteran is currently service-connected for severe 
depression with schizoid avoidant tendencies.  Therefore, the 
scope of this decision is narrowly limited to entitlement to 
service connection for PTSD, rather than to consideration of 
all psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009)

The Veteran claims that he has PTSD related to torture by his 
staff sergeants.  He indicated that his stressors included 
hardships and personal trauma in service.  He also reported 
that he was not allowed to practice his religion, take 
college courses, or visit his fiancé while in the Marines.   

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for PTSD.   

The Board notes that the records contained in the claims file 
do not establish that the Veteran had combat duty nor has the 
Veteran asserted that he engaged in combat with the enemy 
during his service.  Therefore, any alleged in-service 
stressors must be corroborated by other independent evidence 
of record.  West v. Brown, 7 Vet. App. 70 (1994).   

In this case, the Veteran has indicated that he believes that 
he has PTSD as a result of physical trauma in service.  The 
Veteran's service medical records document treatment for a 
physical assault in an undated entry.  However, the in-
service admission for an overdose of Ephedrine and cutting 
his wrists was precipitated by an arrest for alleged 
statutory rape and none of the treatment records document 
complaints related to physical abuse by his superiors or to 
the assault when he was struck in the knee.  The Veteran was 
discharged for a knee injury (unrelated to the physical 
assault).  The physical evaluation board included a 
psychiatric evaluation which diagnosed major depressive 
disorder.  

The evidence does not show that the Veteran has a diagnosis 
of PTSD specifically linked to a verified in-service 
stressor.  While the VA outpatient treatment reports document 
a diagnosis of PTSD, that diagnosis was not linked to a 
specific incident in service, including any physical assault 
or alleged torture by the Veteran's superiors.  Additionally, 
following psychiatric testing in March 2009, the examiner 
rendered diagnoses of cognitive disorder and major depressive 
disorder, and did not diagnose PTSD.  The Veteran was 
scheduled for a VA examination in April 2007 for which he did 
not report.  The duty to assist is not a one-way street.  If 
a veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

Where a Veteran fails to report to an examination, without 
good cause, in connection with a claim for service 
connection, the claim shall be adjudicated based on the 
evidence of record.  38 C.F.R. § 3.655 (2009).

The Board finds that absent a diagnosis of PTSD related to a 
verified stressor, service connection must be denied.  
38 C.F.R. §§ 3.304(f); 4.125 (2009).  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Psychiatric testing in March 2009 did not provide a diagnosis 
of PSTD.  And the Veteran failed to report for an examination 
that could have resolved whether a diagnosis of PTSD was 
appropriate.  While some medical records have recorded a 
diagnosis of PTSD, the Board finds that the March 2009 report 
that did not diagnose PTSD is more persuasive because it was 
based on testing and evaluation of the Veteran.

The Veteran can attest to factual matters of which he had 
first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  The Board has considered the Veteran's 
assertions that he has PTSD related to his active duty 
service, but finds that there is no evidence of record 
showing that he has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the diagnosis and etiology of PTSD.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
the Veteran's own assertions as to the diagnosis and etiology 
of PTSD have less probative value.

The Board finds that the preponderance of the evidence is 
against the claim and service connection for PTSD must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


